The judgment of the Circuit Court should be affirmed. That Court has found as matter of fact that J.W. Rowley, upon whom service was made in this case, was an agent of the defendant foreign corporation at the time of service. This is a finding of fact in a case at law and cannot be disturbed by this Court unless it is absolutely without evidence to support it. The person making service made affidavit that the service was made upon J.W. Rowley, agent of defendant at the Navy Yard, Charleston County. It appears by the affidavits of S.P. White, president of the defendant company, and J.W. Rowley, that said Rowley was a timekeeper employed by the defendant at the Navy Yard, where defendant is doing a piece of construction work for the United States Government. It is true, that these affidavits of S.P. White and J.W. Rowley say that Rowley had no authority to bind the said company in any way, but this is rather a conclusion of law, dependent upon the duties of a timekeeper. It is also stated that Rowley is paid by the day and subject to discharge at a day's notice, but the question does not depend upon the length or tenure of service, but the character or nature of the service.
Let us, therefore, not concentrate attention on the statement that Rowley was a laborer, but direct attention to the undisputed fact that Rowley was timekeeper for the defendant in its construction work. On this point the affidavits are singularly silent as to the nature of Rowley's duties as a timekeeper. The Circuit Judge was left to make his own inference from the meaning of the term. According to Webster, a timekeeper is, "2. A person who keeps, marks, regulates, or determines the time. Specifically: — (a) a person who keeps a record of the time spent by workmen at *Page 532 
their work." According to the Century Dictionary a timekeeper is, "(c) One who notes and records the time at which something takes place, or the time occupied in some action or operation, or the number of hours of work done by each of a number of workmen." It would seem, therefore, that a timekeeper employed by defendant in its construction work to keep the time of its employees, probably numerous, keeps a record for the defendant from which no doubt its pay rolls are made up. Does that record not bind the defendant in any way? In a dispute between the defendant and its employees as to the amount due as shown by the timekeeper's record, would not such record, in the absence of fraud or collusion, bind the defendant on the ground that in making such record the timekeeper represents the defendant? What would be the difference in principle if the book-keeper or moneykeeper of the defendant had been served instead of the timekeeper? The timekeeper represents his employer or principal in his relation to the other employees with respect to this particular part of defendant's business.
This cannot be called the position of a mere laborer, and cases that might be cited to the effect that service upon a mere laborer would not be service upon an agent of a foreign corporation have no application. The test of agency is not the power to make a contract binding the employer. Such power shows agency, but agency may also be shown by the fact that a person represents the master in some one or more of his relations to others, even though he may not have power to contract. The statute makes service on "any agent" of a foreign corporation sufficient. The statute, therefore, does not require that the agent shall be general, but is complied with by a service upon an agent having limited authority to represent his principal.
We do not think that it can be said that the conclusion of the Circuit Court is absolutely without any evidence to sustain it, and that he committed error of law in dismissing the motion of defendant to set aside the service of process in this case. *Page 533 
MR. JUSTICE GARY concurring in this view, and the Court being evenly divided on the question, the judgment of the Circuit Court stands affirmed under the Constitution.
MR. JUSTICE GARY concurs.